Citation Nr: 0020176	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  97 - 28 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970, including service in the Republic of Vietnam from 
January 1970 to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1996 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  The veteran appeared and offered 
testimony at a May 2000 hearing before the undersigned 
traveling Member of the Board.


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
plausible because there is medical evidence of a current PTSD 
disability; lay evidence (presumed to be credible for these 
purposes) of an in-service stressor, which in a PTSD case is 
the equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability. 


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 
1991);  38 C.F.R. §§ 3.303, 3.304(d), 3.304(f);  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 1997, the United States Court of Appeals for 
Veterans Claims (Court) issued its opinion in  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  That decision substantially 
modified prior Court decisions dealing with service 
connection for PTSD, and relied strongly on the November 1996 
amendments to VA regulations for evaluating psychiatric 
disorders.  See 38 C.F.R. §§ 4.125-4.132 (1996) (as amended 
at 61 Fed. Reg. 52695-52702 (1996)).  The revised regulations 
specifically adopted the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, 1994 (DSM-IV) of the 
American Psychiatric Association, for the purpose of 
determining service connection for PTSD.  Post-Cohen, the 
following definitions apply:

A "well-grounded claim" for service connection for PTSD has 
been submitted when there is "[1] medical evidence of a 
current [PTSD] disability; [2] lay evidence (presumed to be 
credible for these purposes) of an in-service stressor, which 
in a PTSD case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen, 10 Vet. 
App. at 137 (citations omitted).  After Cohen, a claim which 
contains a VA or private provider diagnosis of PTSD and 
relates the condition to the veteran's unverified history of 
a stressor during his military service will almost always be 
well-grounded.  See also Gaines v. West, 11 Vet. App. 353 
(1998)  (comparing a well-grounded PTSD claim to a claim for 
which service connection for PTSD may be awarded).

In the instant appeal, there is medical evidence of the 
presence of PTSD (the two psychologists' reports in February 
and March 1996 and the earlier "diagnostic impression" of 
PTSD by another psychologist in November 1995); there is lay 
testimony constituting evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and there is medical evidence of a nexus between 
service and the current PTSD disability, consisting of the 
March 1996 psychologist's report.  

Based upon the foregoing, the veteran's claim for service 
connection for PTSD is well grounded.  38 U.S.C.A. §§ 1110, 
1154(b), 5107(a) (West 1991);  38 C.F.R. §§ 3.303, 3.304(d), 
3.304(f)(effective March 7, 1997); Part 4, §§ 4.132, 4.125-
4.130 (effective prior to and after November 7, 1996).

REMAND

Once a PTSD claim is found to be "well-grounded," VA's duty 
to assist attaches.  38 U.S.C.A. § 5107(a);  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied.  If evidence 
currently in the file is not conclusive, VA is required to 
provide a "thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one."  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  However, the existence of the claimed 
stressor should be verified prior to a medical examination.  
A diagnosis of PTSD, related to service, which is based on an 
examination which relied upon an unverified history is 
inadequate.  Cohen, 10 Vet. App. at 140;  West v. Brown, 7 
Vet. App. 70, 77 (1994).  The compensation examination is 
also the appropriate point at which to clarify whether a 
current PTSD diagnosis is appropriate under the DSM-IV 
diagnostic criteria.  See Cohen, 10 Vet. App. at 142.

Where records available to the rating board do not provide 
objective or supportive evidence of the alleged inservice 
traumatic stressor, it is necessary to develop this evidence.  
This includes providing the claimed stressor information to 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR) for verification.  If verification is not 
undertaken, the Court has held that the absence of 
verification, by itself, does not provide a legally adequate 
basis for discounting the existence of the stressor.  See 
Gaines, 11 Vet. App. 353.  Instead, VA "must analyze the 
credibility and probative value of [all] the evidence, 
account for the evidence that it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the veteran."  Gaines, 11 
Vet. App. 353, citing Caluza, 7 Vet. App. at 506;  Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994);  Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992);  Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1990).

Where verification is done, the RO must allow the veteran to 
supplement his statement and reevaluate it if USASCRUR is 
able to verify some, but not all, of the stressor 
information, or suggests additional sources for verification.  
See Cohen, 10 Vet. App. at 148-149, citing Zarycki, 6 Vet. 
App. at 99-100.  

The veteran's service administrative records (DA-20 and 201 
file) show that he was trained as a light weapons infantryman 
(11B), but served in Vietnam with the Headquarters Company, 
577th Engineer Battalion (Construction) as a Supply Clerk 
(76Y) from February 1970 to July 1970, and with Company 
"C", 577th Engineer Battalion (Construction), as a Plumber 
(51K) from July 1970 to December 1970, when he departed 
Vietnam.  His DD Form 214 shows that he did not receive the 
Combat Infantryman Badge or other award or decoration for 
valor; that he did not receive the Purple Heart Medal; and 
that he was not a prisoner of war.  

The veteran was examined by a VA psychologist in February 
1996 under the criteria for evaluating mental disorders in 
effect prior to November 6, 1997, i.e., the American 
Psychiatric Associations's Diagnostic and Statistical Manual 
of Mental Disorders, Third Edition, Revised (DSM-III-R).  
Although psychological testing was performed, the results 
were not available at the time of the preparation of the 
report.  The diagnoses were PTSD, opiate dependence, and 
dysthymia, and his Global Assessment of Functioning (GAF) 
score was 65.  The report cited the veteran's statement that 
he began using marijuana and heroine in Vietnam out of 
"loneliness, depression, and fear"; that he began using 
intravenous drugs in 1970 and continued until 1972; that in 
order to maintain his drug habit, he attempted to rob a 
business establishment, killing the owner; that he then went 
to prison for 21 years; that the veteran reported flashbacks 
not only of the "situation" in Vietnam, but of the murder 
he committed while attempting to obtain drug money; and that 
he described stressors experienced in prison, including field 
work, oppression, physical and emotional abuse by guards, 
etc.  He reported flashbacks of Vietnam, of the murder he 
committed, and of prison.  

Another report of VA psychological examination, conducted in 
March 1996 under the DSM-III-R criteria in effect prior to 
November 7, 1996, cited the veteran's statement that he was 
assigned to the 577th Engineering Battalion located in the 
central highlands of Vietnam near Dalat, where he was part of 
a small group of infantry performing various security 
functions, including perimeter duty, security sweeps, and 
weekly convoy security.  He related that his heroine 
addiction continued after service discharge, funded by 
robberies, during the course of which he shot and killed a 
victim; and that he served 21 years working in the fields at 
Angola prison between 1972 and 1993.  He again began using 
heroine in 1994, and was currently enrolled in the methadone 
program at the VAMC.  He cited Vietnam stressors which 
included small arms fire against convoys; small arms, rocket, 
and mortar fire while in base camp; witnessing several 
persons being killed or wounded; and seeing the mental 
deterioration of a friend, identified as "Kreske".  He 
identified prison stressors which included witnessing many 
beatings and a riot in 1977, and stated that his stressors 
dated from events in Vietnam and after Vietnam.  However, the 
reporting psychologist attributed the veteran's 
psychoneurotic impairment solely to his Vietnam experiences, 
diagnosed PTSD and a dysthymic disorder, and assigned a GAF 
score of 60.  

In support of his claim, the veteran submitted a copy of a 
May 1969 letter to his draft board; an October 1976 letter 
from his spouse to the Louisiana Board of Pardons; an undated 
photograph of two individuals at the 577th Engineer 
Battalion; and a letter from a U.S. Senator to the veteran 
while in prison.  At his hearing; he submitted a May 2000 
affidavit from his current employer, who offered his lay 
observations and conclusions regarding the veteran's actions 
and behavior, together with a waiver of initial RO review.  

At a May 2000 personal hearing held before the undersigned 
traveling Member of the Board at the RO, the veteran 
testified that he underwent basic and advanced infantry 
training at Fort Polk; that he was dismissed from NCO school 
after becoming involved in an illicit affair; that he was 
sent to Vietnam, where he served with the 577th Engineer 
Battalion providing security for bridge building, mail 
detail, and weekly supply convoy security between Dalat and 
Cam Rahn Bay; that he and his comrades were essentially 
unsupervised during those convoys, which took about two 
hours, and stopped at a number of small villages to sell 
cigarettes and beer and to visit whorehouses and mess around; 
that his convoy was attacked on two occasions, including 
small arms fire and an ambush in a previously friendly 
village; that he cannot remember the name of that village; 
that a member of his unit, whose name he could not provide, 
was killed after driving his jeep over a mine; and that on 
another occasion, he and others came under fire in a deserted 
Montagnard village while selling cigarettes and beer, losing 
weapons and equipment but not sustaining any casualties.

The veteran further testified that he stood watches in guard 
towers inside the base camp, but never went on patrols; that 
the camp was surrounded by barbed wire and claymore mines, 
with an artillery unit, and 50 caliber machine guns in the 
watch towers; that he saw helicopters and other troops, 
possibly Marines, outside the wire; that his unit received 
rocket, mortar and small arms fire; that he fired his weapon 
from the base camp, without actually seeing the enemy; that 
no one was killed during those incidents, although some were 
injured; that he used to gamble and play poker in other 
bunkers, and spend the night if there was incoming fire; that 
he received several Article 15's for sleeping on guard duty 
in the watch tower and for being in villages without 
authorization; that he was on the verge of getting a bad 
discharge, and saw a psychiatrist, prior to being sent home 
from Vietnam; that a friend, Dwayne Lorabick of Seattle, 
deteriorated mentally due to using drugs while in Vietnam, 
although he doesn't know what happened to him; and that he is 
not currently in a PTSD program, but is in a VA methadone 
maintenance program.  

The veteran has testified that he was treated for substance 
abuse at the local VA medical facility following service 
separation and prior to being sentenced to prison, i.e., 
between 1970 and 1972.  Those records should be obtained by 
the RO and associated with the claims folder.

The veteran has testified that he received psychiatric 
evaluation(s) while he was committed to the Louisiana State 
Penitentiary at Angola, Louisiana.  Those records should be 
obtained by the RO and associated with the claims folder.

The veteran has testified as to continuing disciplinary 
problems while in Vietnam, and has asserted that he was twice 
seen by a psychiatrist in Vietnam prior to being returned to 
the United States.  The RO should obtain the veteran's 
disciplinary records from the National Personnel Records 
Center (NPRC) or from the service department, and associate 
those documents with the claims folder.  

The veteran's service medical records which are currently of 
record are silent for complaint, treatment, findings, or 
diagnosis of a psychiatric disability during active service 
or at the time of his service separation examination.  While 
the RO undertook to obtain records of the veteran's claimed 
psychiatric evaluations during service, the NPRC responded by 
requesting the dates and places of such treatment.  The RO 
made no further effort to obtain or provide the additional 
information requested.  Additional action must be taken by 
the RO to obtain such records.  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, including 
PTSD.  61 Fed. Reg. 52,695 (1996).  On and after that date, 
all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52,700 (1996), now codified at 38 C.F.R. §§ 4.125-
4.130).  The new criteria for evaluating service-connected 
psychiatric disability are codified at newly designated 
38 C.F.R. § 4.130.  61 Fed. Reg. 52,700-1 (1996).  The new 
rating criteria are sufficiently different from those in 
effect prior to November 7, 1996, that the RO and the Board 
are required to evaluate the veteran's service-connected PTSD 
by applying the criteria contained in the VA Schedule for 
Rating Disabilities related to psychiatric disability as it 
was in effect prior to November 7, 1996, as well in 
accordance with the revised criteria that became effective on 
that date.  

Further, prior to March 7, 1997, governing regulations 
provided that: Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 U.S.C.A. § 1154(b) (West 1991);  38 C.F.R. 
§ 3.304(f). 

However, effective March 7, 1997, that regulation was amended 
to read as follows: Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
inservice stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991);  38 C.F.R. 
§ 3.304(f) (Amended to reflect the holding of Cohen v. Brown, 
10 Vet. App. 128 (1997), effective March 7, 1997.)  

When a change occurs in an applicable statute or regulation 
after a claim has been filed but before a final decision has 
been rendered, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA must apply the 
version of the statute or regulation which is most favorable 
to the claimant, unless Congress has expressly provided 
otherwise or has authorized VA to provide otherwise and VA 
has done so.  Karnas v. Derwinski,  1 Vet. App. 308(1991).  

Under the Cohen decision, service connection for PTSD is 
governed by  38 C.F.R. § 3.304(f), and the following must be 
present to grant: (1) Medical evidence establishing a clear 
diagnosis of the condition; (2) credible, supporting evidence 
that a claimed in-service stressor actually occurred; and (3) 
a link, established by medical evidence, between the 
veteran's current symptomatology and the claimed in-service 
stressor.

A "clear diagnosis" is an unequivocal diagnosis.  "[A] 
clear (that is unequivocal) diagnosis by a mental health care 
professional must be presumed (unless evidence shows to the 
contrary) to have been made in accordance with the applicable 
DSM criteria as to both the adequacy of the symptomatology 
and the sufficiency of the 

stressor. . . . Mental health professionals are experts and 
are presumed to know the DSM requirements applicable to their 
practice and to have taken them into account in providing a 
PTSD diagnosis."  Cohen, 10 Vet. App. at 140 (emphasis 
added).
If a "clear" diagnosis of PTSD is made by a "mental health 
care professional," the RO (or the Board) cannot find that 
it is not supported by the findings on the examination report 
or does not conform to DSM-IV.  If VA disagrees with the 
diagnosis, the only appropriate course is to return to the 
report to the examiner for clarification or further 
examination.  Id.

Previous Court decisions holding that "stressors must be of 
sufficient gravity to evoke the symptoms [of PTSD] in almost 
anyone" (See, e.g., Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993);  Swann v. Brown, 5 Vet. App. 229, 232-233 (1993)) are 
specifically found no longer applicable.  Cohen, 10 Vet. App. 
at 142.  Since there is no longer an "average person" 
standard for determining whether a stressor is of sufficient 
gravity to cause a veteran's PTSD symptoms, VA "may reject 
favorable medical evidence [i.e., a "clear diagnosis"] as 
to stressor sufficiency only on the basis of independent 
medical evidence."  Id.

To establish service connection, the medical evidence 
establishing a diagnosis of PTSD (or a nexus between any in-
service stressor(s) and currently-diagnosed PTSD) must be 
from a "mental health professional."  Cohen, 10 Vet. App. 
at 140.  

Credible supporting evidence of the occurrence of in-service 
stressor differs according to whether the alleged stressor is 
combat-related or non-combat-related.
The requirement of  3.304(f) for "'credible supporting 
evidence' means that 'the appellant's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  However, "credible supporting evidence" need 
not be service department evidence (See Doran v. Brown, 6 
Vet. App. 283, 288-291 (1994);  Moreau, 9 Vet. App. at 395, 
citing to Doran, supra, and post-Doran changes in Manual M21-
1, Part VI,  7.46c (Oct. 11, 1995)).




Where the veteran claims that he "engaged in combat," and 
that his PTSD derives from a combat-related stressor,  38 
U.S.C. 1154(b) may require that the veteran's statements be 
accepted as sufficient proof of the existence of the 
stressor.  This is the case even if the only evidence showing 
that the veteran "engaged in combat" is not service 
department evidence, but "other supportive evidence."  See 
West v. Brown, 7 Vet. App. 70, 76 (1994);  38 U.S.C. § 
1154(b);  38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 
389, 393 (Fed. Cir. 1996) (rebuttal of section 1154(b) 
evidence).

Where a veteran claims that a combat-related stressor 
occurred, VA must make a determination as to whether or not 
the veteran "engaged in combat with the enemy."  38 U.S.C. 
§1154(b);  See Gaines, 11 Vet. App. 353;  Zarycki, 6 Vet. 
App. at 98.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  In addition, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  




The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers from 
whom he has received treatment for PTSD 
since service separation.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran at 
the VAMC, New Orleans, during the period 
from December 1970 to December 1972, and 
since October 1995.

2.  The RO should ask the National 
Personnel Records Center (NPRC) to make a 
further search for additional service 
medical records and service 
administrative records of the veteran 
from his period of active service, to 
include all disciplinary records, and any 
psychiatric file of the veteran 
maintained at that facility.  If the 
veteran's disciplinary records are not 
available at the NPRC, the RO should 
attempt to obtain those records from the 
service department.  

3.  With any necessary authorization from 
the veteran, the RO should obtain all 
medical records of the veteran from the 
Louisiana State Penitentiary, Angola, 
Louisiana, during the period from 1972 
through 1993, inclusive, to include any 
psychiatric evaluations or treatment of 
the veteran.



4.  The RO should again ask the veteran 
to provide specific facts about any 
"stressor" to which the veteran has 
referred or any specifics about the 
"stressors" he now alleges that he 
"reexperiences."  Specifics include 
matters such as dates, places, units of 
assignment, and the names of other 
individuals who were killed or wounded 
and the units to which they were 
assigned, if different from the 
appellant's. 

5.  Thereafter, a description of the 
veteran's "stressor" stories, including 
any and all responses received to the 
stressor development letters and relevant 
portions of the May 2000 hearing 
transcript, together with a copy of the 
veteran's DD Forms 214, and his complete 
service administrative records (DA-20 and 
201 file) for his period of active 
service from May 1969 to December 1970, 
including his service in the Republic of 
Vietnam from January 1970 to December 
1970, 
should be forwarded to the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197, for verification of the 
stressor stories.  All information 
available to the RO is to be provided 
USASCRUR with the first mailing.  If 
USASCRUR requests additional or 
clarifying information other than that 
already provided, all such information 
should be promptly obtained and provided.  

6.  Thereafter, the RO should schedule an 
examination of the veteran by a board of 
two VA psychiatrists who have not 
previously examined or treated the 
veteran, and who are experienced and 
qualified in evaluating post-


traumatic stress disorders, in order to 
determine the correct diagnoses of all 
psychiatric disorders found present.  The 
claims file and a complete copy of this 
portion of the Remand order must be made 
available to and be reviewed by the 
examiners prior to their examinations.  
The psychiatric examinations are to be 
conducted in accordance with the fourth 
edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  The 
examiners should determine the extent, 
etiology and correct diagnosis of any 
psychiatric disability found to be 
present, and reconcile conflicting 
diagnoses.  In determining whether or not 
the veteran has PTSD due to an inservice 
stressor, the examiners are hereby 
notified that only the verified history 
reported by USASCRUR, or detailed in the 
service medical, personnel and 
administrative records, or specifically 
verified by the RO, may be relied upon.  
If the examiners believe that PTSD is the 
appropriate diagnosis, he or she must 
each specify the evidence relied upon to 
determine the existence of the stressors 
and specifically identify which 
stressor(s) detailed in the USASCRUR 
report; the service medical, personnel 
and administrative records; or verified 
by the RO is (are) responsible for that 
conclusion.  In addition, the examiners 
must differentiate between the disabling 
manifestations which are due to service-
related PTSD, if any, as opposed to other 
psychiatric impairment or PTSD which 
stems from nonservice-related 
experiences.  All opinions expressed must 
be accompanied by a complete rationale.  




7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if any 
requested opinions are not provided in 
full, or if the report(s) of VA 
psychiatric examinations do not 
affirmatively reflect that the examiners 
have reviewed the veteran's claims file, 
such examination report(s) is/are 
inadequate and appropriate corrective 
action should be implemented prior to 
returning the case to the Board.

8.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Quarles v. Derwinski,  3 Vet. App. 129 
(1992);  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

9.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service connection for PTSD, including 
under the provisions of  38 C.F.R. 
§ 3.304(f), and under the criteria in 
effect prior to and on and after November 
7, 1996, in light of the additional 
evidence obtained.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, including all applicable law and 
regulations, and the appellant and his representative should 
be provided an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this claim.  



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals






































The record in this case shows that the veteran's original 
application for VA disability compensation benefits (VA Form 
21-526) was received at the RO in December 1995, and that he 
claimed service connection for post-traumatic stress disorder 
(PTSD) stemming from traumatic experiences while serving in 
the Republic of Vietnam.  

The veteran's service medical records are silent for 
complaint, treatment, findings, or diagnosis of a psychiatric 
disability during active service or at the time of his 
service separation examination.  His service administrative 
records (DA-20 and 201 file) show that the veteran was 
trained as a light weapons infantryman (11B), but served in 
Vietnam with the Headquarters Company, 577th Engineer 
Battalion (Construction) as a supply clerk (76Y) from 
February 1970 to July 1970, and with Company "C", 577th 
Engineer Battalion (Construction), as a Plumber (51K) from 
July 1970 to December 1970, when he departed Vietnam.  His DD 
Form 214 shows that he did not receive the Combat Infantryman 
Badge or other award or decoration for valor; that he did not 
receive the Purple Heart Medal; and that he was not a 
prisoner of war.  

The veteran was examined by a VA psychologist in February 
1996 under the criteria for evaluating mental disorders in 
effect prior to November 6, 1997, i.e., the American 
Psychiatric Associations's Diagnostic and Statistical Manual 
of Mental Disorders, Third Edition, Revised (DSM-III-R).  
Although psychological testing was performed, the results 
were not available at the time of the preparation of the 
report.  The diagnoses were PTSD, opiate dependence, and 
dysthymia, and his Global Assessment of Functioning (GAF) 
score was 65.  The report cited the veteran's statement that 
he began using marijuana and heroine in Vietnam out of 
"loneliness, depression, and fear"; that he began using 
intravenous drugs in 1970 and continued until 1972; that in 
order to maintain his drug habit, he attempted to rob a 
business establishment, killing the owner; that he then went 
to prison for 21 years; that the veteran reported flashbacks 
not only of the "situation" in Vietnam, but of the murder 
he committed while attempting to obtain drug money; and that 
he described stressors experienced in prison, including field 
work, oppression, physical and emotional abuse by guards, 
etc.  He reported flashbacks of Vietnam, of the murder he 
committed, and of prison.  

Another report of VA psychological examination, conducted in 
March 1996 under the DSM-III-R criteria in effect prior to 
November 7, 1996, cited the veteran's statement that he was 
assigned to the 577th Engineering Battalion located in the 
central highlands of Vietnam near Dalat, where he was part of 
a small group of infantry performing various security 
functions, including perimeter duty, security sweeps, and 
weekly convoy security.  He related that his heroine 
addiction continued after service discharge, funded by 
robberies, during the course of which he shot and killed a 
victim; and that he served 21 years working in the fields at 
Angola prison between 1972 and 1993.  He again began using 
heroine in 1994, and was currently enrolled in the methadone 
program at the VAMC.  He cited Vietnam stressors which 
included small arms fire against convoys; small arms, rocket, 
and mortar fire while in base camp; witnessing several 
persons being killed or wounded; and seeing the mental 
deterioration of a friend, identified as "Kreske".  He 
identified prison stressors which included witnessing many 
beatings and a riot in 1977, and stated that his stressors 
dated from events in Vietnam and after Vietnam.  However, the 
reporting psychologist attributed the veteran's 
psychoneurotic impairment solely to his Vietnam experiences, 
and diagnosed PTSD and a dysthymic disorder with a GAF score 
of 60.  

In support of his claim, the veteran submitted a copy of a 
May 1969 letter to his draft board; an October 1976 letter 
from his spouse to the Louisiana Board of Pardons; an undated 
photograph of two individuals at the 577th Engineer 
Battalion; and a letter from a U.S. Senator to the veteran 
while in prison.  At his hearing; he submitted a May 2000 
affidavit from his current employer, who offered his 
observations and conclusions regarding the veteran's actions 
and behavior, together with a waiver of initial RO review.  

At a May 2000 personal hearing held before the undersigned 
traveling Member of the Board at the RO, the veteran 
testified that he underwent basic and advanced infantry 
training at Fort Polk; that he was dismissed from NCO school 
after becoming involved in an illicit affair; that he was 
sent to Vietnam, where he served with the 577th Engineer 
Battalion providing security for bridge building, mail 
detail, and weekly supply convoy security between Dalat and 
Cam Rahn Bay; that he and his comrades were essentially 
unsupervised during those convoys, which took about two 
hours, and stopped at a number of small villages to sell 
cigarettes and beer and to visit whorehouses and mess around; 
that his convoy was attacked on two occasions, including 
small arms fire and an ambush in a previously friendly 
village; that he cannot remember the name of that village; 
that a member of his unit, whose name he could not provide, 
was killed after driving his jeep over a mine; and that on 
another occasion, he and others came under fire in a deserted 
Montagnard village while selling cigarettes and beer, losing 
weapons and equipment but not sustaining any casualties.

The veteran further testified that he stood watches in guard 
towers inside the base camp, but never went on patrols; that 
the camp was surrounded by barbed wire and claymore mines, 
with an artillery unit, and 50 caliber machine guns in the 
watch towers; that he saw helicopters and other troops, 
possibly Marines, outside the wire; that his unit received 
rocket, mortar and small arms fire; that he fired his weapon 
from the base camp, without actually seeing the enemy; that 
no one was killed during those incidents, although some were 
injured; that he used to gamble and play poker in other 
bunkers, and spend the night if there was incoming fire; that 
he received several Article 15's for sleeping on guard duty 
in the watch tower and for being in villages without 
authorization; that he was on the verge of getting a bad 
discharge, and saw a psychiatrist, prior to being sent home 
from Vietnam; that a friend, Dwayne Lorabick of Seattle, 
deteriorated mentally due to using drugs while in Vietnam, 
although he doesn't know what happened to him; and that he is 
not currently in a PTSD program, but is in a VA methadone 
maintenance program.  

The veteran has testified that he was treated for substance 
abuse at the local VA medical facility following service 
separation and prior to being sentenced to prison.  Those 
records should be obtained by the RO and associated with the 
claims folder.

The veteran has testified that he received a psychiatric 
evaluation when he was committed to Angola prison.  Those 
records should be obtained by the RO and associated with the 
claims folder.

The veteran has testified as to continuing disciplinary 
problems while in Vietnam, and has asserted that he was twice 
seen by a psychiatrist in Vietnam prior to being returned to 
the United States.  The RO should obtain the veteran's 
disciplinary records from the National Personnel Records 
Center (NPRC) or from the service department, and associate 
those documents with the claims folder.  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, including 
PTSD.  61 Fed. Reg. 52,695 (1996).  On and after that date, 
all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52,700 (1996), now codified at 38 C.F.R. §§ 4.125-
4.130).  The new criteria for evaluating service-connected 
psychiatric disability are codified at newly designated 
38 C.F.R. § 4.130.  61 Fed. Reg. 52,700-1 (1996).  The new 
rating criteria are sufficiently different from those in 
effect prior to November 7, 1996, that the RO and the Board 
are required to evaluate the veteran's service-connected PTSD 
by applying the criteria contained in the VA Schedule for 
Rating Disabilities related to psychiatric disability as it 
was in effect prior to November 7, 1996, as well in 
accordance with the revised criteria that became effective on 
that date.  

Further, prior to March 7, 1997, governing regulations 
provided that: Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 U.S.C.A. § 1154(b) (West 1991);  38 C.F.R. 
§ 3.304(f). 

However, effective March 7, 1997, that regulation was amended 
to read as follows: Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter, a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
inservice stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991);  38 C.F.R. 
§ 3.304(f) (effective May 7, 1997).

When a change occurs in an applicable statute or regulation 
after a claim has been filed but before a final decision has 
been rendered, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA must apply the 
version of the statute or regulation which is most favorable 
to the claimant, unless Congress has expressly provided 
otherwise or has authorized VA to provide otherwise and VA 
has done so.  Karnas v. Derwinski,  1 Vet. App. 308(1991).  
Further, if the amended regulation is found to be more 
favorable than the prior regulation, an additional 
determination is required by the Board as to whether or not 
an appellant will be prejudiced by the Board's action in 
applying the amended regulation in the first instance.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers from 
whom he has received treatment for PTSD 
since service separation.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all pertinent records identified by the 
veteran that have not been previously 
secured.  In any event, the RO should 
obtain copies of all clinical records 
pertaining to treatment of the veteran at 
the VAMC, New Orleans, since October 
1995.

2.  The RO should ask the National 
Personnel Records Center (NPRC) to make a 
further search for additional service 
medical records and service 
administrative records of the veteran 
from his period of active service, to 
include all disciplinary records, and any 
psychiatric file of the veteran 
maintained at that facility.  If the 
veteran's disciplinary records are not 
available at NPRC, the RO should attempt 
to obtain those records from the service 
department.  

3.  The RO should again ask the veteran 
to provide specific facts about any 
"stressor" to which the veteran has 
referred or any specifics about the 
"stressors" he now alleges that he 
"reexperiences."  Specifics include 
matters such as dates, places, units of 
assignment, and the names of other 
individuals who were killed or wounded 
and the units to which they were 
assigned, if different from the 
appellant's. 

4.  Thereafter, a description of the 
veteran's "stressor" stories, including 
any and all responses received to the 
stressor development letters, together 
with a copy of the veteran's 
DD Forms 214, and his complete service 
administrative records (DA-20 and 201 
file) for his period of active service 
from May 1970 to September 1973, 
including his service in the Republic of 
Vietnam from March 22, 1972 to November 
12, 1972, 
should be forwarded to the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197, for verification of the 
stressor stories. If USASCRUR requests 
additional or clarifying information 
other than that already requested, all 
such information should be promptly 
obtained and provided.  

5. If, and only if, the RO should 
determine that the record establishes the 
existence of a stressor or stressors, 
then the veteran should be scheduled for 
an examination by a VA psychiatrist 
experienced in evaluating post-traumatic 
stress disorders to determine the 
diagnoses of all psychiatric disorders 
that are present. The claims file and a 
complete copy of this portion of the 
Remand order must be made available to 
and be reviewed by the examiners prior to 
their examinations.  The psychiatric 
examinations are to be conducted in 
accordance with the fourth edition of the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  The examiners 
should determine the extent, etiology and 
correct diagnosis of any psychiatric 
disability found to be present, and 
reconcile conflicting diagnoses.  In 
determining whether or not the veteran 
has PTSD due to an inservice stressor, 
the examiner is hereby notified that only 
the verified history reported by 
USASCRUR, or detailed in the service 
medical, personnel and administrative 
records, or specifically verified by the 
RO, may be relied upon.  If the examiner 
believes that PTSD is the appropriate 
diagnosis, he or she must each specify 
the evidence relied upon to determine the 
existence of the stressors and 
specifically identify which stressor(s) 
detailed in the USASCRUR report; the 
service medical, personnel and 
administrative records; or verified by 
the RO is (are) responsible for that 
conclusion.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  

6.  The veteran also should be scheduled 
for an examination by an appropriate 
specialist to determine the nature and 
etiology of all pathology attributable to 
hepatitis C, if present. All necessary 
testing should be conducted to identify 
whether the veteran has hepatitis C or 
residuals thereof. If so, the examiner 
should express an opinion as to the 
likelihood that any current liver 
abnormality is related to blood 
transfusions received by the veteran 
following his accident in April 1973. The 
claims file and a complete copy of this 
portion of the Remand order must be made 
available to and be reviewed by the 
examiner prior to the examination.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, or if any 
requested opinions are not provided, or 
if the report(s) of VA examinations do 
not affirmatively reflect that the 
examiners have reviewed the veteran's 
claims file, such examination report(s) 
is/are inadequate and appropriate 
corrective action should be implemented 
prior to returning the case to the Board.

8.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues of entitlement to 
service connection for PTSD and for 
residuals of hepatitis C, in light of the 
additional evidence obtained.  




